

113 HR 3683 IH: To amend the Energy Independence and Security Act of 2007 to improve United States-Israel energy cooperation, and for other purposes.
U.S. House of Representatives
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3683IN THE HOUSE OF REPRESENTATIVESDecember 10, 2013Mr. Upton (for himself, Mr. Waxman, Mr. Terry, Mr. Gene Green of Texas, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committees on Energy and Commerce and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Energy Independence and Security Act of 2007 to improve United States-Israel energy cooperation, and for other purposes.1.United States-Israel energy cooperation(a)FindingsSection 917(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(a)) is amended—(1)in paragraph (1), by striking renewable and inserting covered;(2)in paragraph (4)—(A)by striking possible many and inserting “possible—(A)many;(B)by inserting and after the semicolon at the end; and(C)by adding at the end the following:(B)significant contributions to the development of renewable energy and energy efficiency through the established programs of the United States-Israel Binational Industrial Research and Development Foundation and the United States-Israel Binational Science Foundation;;(3)in paragraph (6)—(A)by striking renewable and inserting covered; and(B)by striking and after the semicolon at the end;(4)in paragraph (7)—(A)by striking renewable and inserting covered; and(B)by striking the period at the end and inserting a semicolon; and(5)by adding at the end the following:(8)United States-Israel energy cooperation, and the development of natural resources by Israel, are strategic interests of the United States;(9)Israel is a strategic partner of the United States in water technology;(10)the United States can play a role in assisting Israel with regional safety and security issues;(11)the National Science Foundation of the United States should collaborate with the Israel Science Foundation;(12)the United States and Israel should strive to develop more robust academic cooperation in energy innovation technology and engineering, water science, technology transfer, and analysis of geopolitical implications of new natural resource development and associated areas;(13)the United States supports the goals of the Alternative Fuels Administration of Israel;(14)the United States strongly urges open dialogue and continued mechanisms for regular engagement and encourages further cooperation between applicable departments, agencies, ministries, institutions of higher education, and the private sectors of the United States and Israel on energy security issues, including—(A)identifying policy priorities associated with the development of natural resources of Israel;(B)discussing best practices to secure cyber energy infrastructure;(C)best practice sharing;(D)leveraging natural gas to positively impact regional stability;(E)improving energy efficiency and the overall performance of water desalination, wastewater treatment and reclamation, and other water treatment technologies;(F)technical and environmental management of deep-water exploration and production;(G)coastal protection and restoration;(H)academic outreach and engagement;(I)private sector and business development engagement;(J)regulatory consultations;(K)leveraging alternative transportation fuels and technologies; and(L)any other areas determined appropriate by the United States and Israel;(15)the United States acknowledges the achievements and importance of the United States-Israel Binational Industrial Research and Development Foundation and the United States-Israel Binational Science Foundation and supports continued multiyear funding to ensure the continuity of the programs of the Foundations; and(16)the United States and Israel have a shared interest in addressing their immediate, near-term, and long-term energy and environmental challenges..(b)EstablishmentSection 917(b)(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(b)(1)) is amended by striking to support research, development, and commercialization of renewable energy or energy efficiency and inserting to support energy efficiency, established energy development programs, and research, development, and commercialization of covered energy.(c)Types of energySection 917(b)(2) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(b)(2)) is amended—(1)in the heading, by striking Types of and inserting Covered;(2)in subparagraph (F), by striking and after the semicolon at the end;(3)in subparagraph (G), by striking the period at the end and inserting a semicolon; and(4)by adding at the end the following:(H)natural gas energy, including conventional and unconventional natural gas technologies and natural gas projects conducted by or in conjunction with the United States-Israel Binational Science Foundation, the United States-Israel Binational Industrial Research and Development Foundation, and the United States-Israel Science and Technology Foundation; and(I)improvement of energy efficiency and the overall performance of water desalination, wastewater treatment and reclamation, and other water treatment technologies..(d)Eligible applicantsSection 917(b)(3) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(b)(3)) is amended by striking energy efficiency or renewable and inserting covered.(e)Authorization of appropriations; international partnershipsSection 917 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337) is amended—(1)by striking subsection (d);(2)by redesignating subsection (c) as subsection (e); and(3)by inserting after subsection (b) the following:(c)International partnerships(1)In generalThe Secretary may, subject to the availability of appropriations, enter into cooperative agreements supporting and enhancing dialogue and planning involving international partnerships between the Department and the Government of Israel and its ministries, offices, and institutions. The cooperative agreements shall include energy activities in addition to those involving research and development, and shall ensure that the shared technologies and other benefits of energy cooperation promote the domestic energy production of both nations.(2)Federal shareThe Secretary may not pay more than 50 percent of the costs described in paragraph (1).(3)Annual reportsThe Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an annual report that describes—(A)actions taken to carry out this subsection; and(B)any projects under this subsection for which the Secretary requests funding.(d)United States-Israel CenterThe Secretary may establish a joint United States-Israel Center based in an area of the United States with the experience, knowledge, and expertise in offshore energy development to further dialogue and collaboration to develop energy efficiency, existing energy development programs, and more robust academic cooperation in energy innovation technology and engineering, water science, technology transfer, and analysis of geopolitical implications of new natural resource development and associated areas..(f)TerminationSubsection (e) of section 917 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337) (as redesignated by subsection (d)(2)) is amended by striking the date that is 7 years after the date of enactment of this Act and inserting September 30, 2024.2.United States-Israel energy cooperation working group(a)Sense of CongressIt is the sense of Congress that open dialogue and continued mechanisms for regular engagement encourages further cooperation between applicable departments, agencies, ministries, institutions of higher education, and the private sectors of the United States and Israel on energy security issues.(b)EstablishmentThe Secretary of Energy and the Secretary of State shall seek to establish an Energy Cooperation Working Group within the semi-annual United States-Israel Strategic Dialogue.(c)PurposeThe purpose of the Energy Cooperation Working Group referred to in subsection (b) shall be to strengthen dialogue between the United States and Israel on—(1)strategies to advance the deployment of renewable energy and energy efficiency;(2)identifying policy priorities associated with the development of the natural resources of Israel;(3)best practices for energy infrastructure cybersecurity;(4)leveraging natural gas resources to positively impact regional stability;(5)technical and environmental management of deep-water exploration and production; and(6)coastal protection and restoration.